Citation Nr: 0430326	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  96-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran's military service includes active service from 
July 1958 to September 1969.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.   


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  In this matter, further development is 
warranted for reasons set forth below.  

As an initial matter, the Board notes that the veteran's 
service medical records are incomplete.  Specifically, the 
entrance and separation examinations of the veteran's period 
of active service from July 1958 to September 1969 are not of 
record.  VA is required to obtain records considered to be in 
the constructive possession of VA.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curium).

The veteran asserts that he is entitled to service connection 
of PTSD.  Specifically, the veteran maintains that his 
stressful experiences in Vietnam caused him to develop PTSD.  

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) (2002)).  Under the old regulations, 
service connection for PTSD required: (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (2003), 
(2) medical evidence establishing a link between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  In addition, the 
amended regulations provides for a laxed requirement for 
corroboration of combat-related stressors.  38 C.F.R. § 
3.304(f)(1) (2002); see also 38 U.S.C.A. § 1154(b).

The evidence shows that the veteran served during his tour of 
duty in Vietnam as a captain of 74 man Long Lines Detachment 
unit and that he served in as Phu Lam Area Commander in 
Saigon during the TET offensive of 1968 wherein the veteran 
was commended for his ability to command and control his unit 
during combat.  The U.S. Armed Services Center For Research 
of Unit Records provided extracts from Operational Reports-
Lessons Learned submitted by the U.S. Army Strategic Command 
Long Lines Battalion South (from August 1967 to April 1968) 
which reflect that the veteran's unit was exposed to heavy 
combat during the TET Offensive beginning in January 1968 
around the areas of Saigon-Cholon and combat actions around 
the areas of Tan Son Nhut Airbase, Phu Lam and Soc Trang 
during the TET.  The report also reveals that on February 25, 
1968, an ammunition dump exploded in the area of Phan Thiet.  

VA medical records reflect variant diagnoses and impressions 
of PTSD.  The report of a VA psychiatric examination dated in 
April 1993 shows a diagnosis of major 


depression and some symptoms associated with PTSD.  In June 
1993, the veteran underwent a battery of psychological 
testing for an assessment of combat-related PTSD and general 
symptom complex.  At the conclusion of a mental status 
evaluation and review of the psychological studies, the 
examiner diagnosed the veteran as having Axis I PTSD 
(provisional based on the self-report) and major depression.  
Further evaluation was recommended to confirm the experience 
of trauma.  

VA outpatient mental health treatment records dated from 1994 
to 1999 show that the veteran complained of symptoms 
associated with PTSD regarding his Vietnam experiences.  In 
February 1994, the veteran stated the he was bothered by 
memories of an ammunition dump struck that was blown-up by 
the enemy.  

In August 2003, the veteran was provided a fee based PTSD 
examination.  At the conclusion of a mental status 
evaluation, the examiner diagnosed the veteran as having Axis 
I depressive disorder.  The examiner stated, however, that 
the veteran had some symptoms associated with PTSD but 
indicated that a diagnosis of depressive disorder was entered 
because the veteran reported depressive symptoms which 
responded to medication.  The Board notes that the examiner 
did not state whether he reviewed the veteran's claims file 
prior to rendering his opinion.  

Based on the foregoing, the Board is of the view that another 
medical examination and opinion are warranted.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following: 

1.  The RO or AMC should contact the 
appropriate authorities and request the 
veteran's entrance and separation 
examinations for his periods of service 
from July 1958 to September 1969.  



2.  The RO or AMC should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any PTSD found to be present.  
Send the claims folder and a copy of this 
remand to the examiner for review prior 
to the examination.  The examination 
report should specifically state that 
such a review was conducted.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  The examiner must specifically 
confirm or rule out a diagnosis of PTSD 
whether alone or co-existing with any 
other psychiatric disorder.  If PTSD is 
found, the examiner(s) should provide an 
opinion as to whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the PTSD was 
caused by the veteran's combat stressors.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the claim 
for service connection for PTSD.  

5.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MAJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




